Citation Nr: 0210081	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  96-16 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected disability of the right knee-*.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
December 1988 to October 1990.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted the veteran's claim of entitlement to 
service connection for residuals of a right knee injury, and 
assigned an evaluation of 10 percent.  The veteran filed a 
timely notice of disagreement and the RO subsequently 
provided him a statement of the case (SOC).  In December 1995 
the veteran perfected his appeal, and the issue was 
subsequently certified to the Board.  

In October 1997 the Board remanded the issue of a rating in 
excess of 10 percent for service-connected right knee 
disability for further development, to include a VA 
orthopedic examination.  

In a rating decision and a supplemental statement of the case 
(SSOC) issued in September 1998, the RO increased the 
evaluation of the veteran's service-connected right knee 
disability from 10 to 20 percent.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available has been awarded.  In the present case, the 
veteran continued to express disagreement with the RO's 
evaluation of his service-connected right knee disability.  

The Board remanded the issue again in a decision dated in 
February 1999.  The RO was instructed to afford the veteran 
another VA orthopedic examination, in addition to a 
neurologic examination. 

The RO issued a SSOC in May 2000, which continued to evaluate 
the veteran's service-connected right knee disability as 20 
percent disabling.  

Subsequently, after receipt of additional medical evidence, 
including the report of an August 2001 VA medical 
examination, the RO issued a rating decision and SSOC in 
February 2002, in which the disability rating for the 
veteran's service-connected right knee was increased to 30 
percent, made retroactively effective to the date of his 
original claim, in May 1995.

The veteran was afforded a Travel Board hearing before the 
undersigned Member of the Board in June 2002; a transcript is 
of record. 

The Board notes that the veteran had also perfected an appeal 
regarding the issue of entitlement to a total disability 
rating due to individual unemployability (TDIU); however, 
during his Travel Board hearing he expressly withdrew that 
appeal.  

Under 38 U.S.C.A. § 7105 (West 1991), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2001).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a substantive appeal filed by the appellant 
personally, without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  

The veteran verbally expressed his desire to withdraw his 
claim of entitlement to TDIU at the Travel Board hearing 
before the undersigned Board Member.  His statement to that 
effect has been reduced to writing in the form of the 
aforementioned hearing transcript.  Therefore, the Board 
finds that the issue of entitlement to TDIU has been 
withdrawn, and it will be discussed no further herein.  



FINDING OF FACT

Based upon the evidence secured in the current claim for 
increased compensation, the competent and probative evidence 
of record is in relative equipoise as to the presence of 
nonduplicative symptomatology involving the veteran's 
service-connected residuals of right knee injury with 
instability and chondromalacia of the patella, i.e., 
instability, pain, swelling, and limitation of motion.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for separate disability evaluations of 30 percent under 
Diagnostic Code 5257, and 20 percent under Diagnostic 
Code 5260, for service-connected residuals of right knee 
injury, with instability and chondromalacia of the patella, 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 4.3, 4.14, 4.71a, Diagnostic 
Codes 5257, 5260 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran suffered an injury to his right knee in service 
in March 1990.  Physical examinations in service revealed 
effusion and lateral tenderness over the joint line and 
lateral femoral condyle.  The veteran had plus-two varus 
stress at 30 degrees of flexion.  He had range of motion on 
flexion to 90 degrees.  It was specifically noted that the 
veteran did not have full extension.  There were obvious 
drawer signs and Lachman's test.  The veteran was diagnosed 
with anterior cruciate ligament deficiency of the right knee.  
An arthroscopy was performed, and he was treated with a brace 
and physical therapy.  


In June 1995 the veteran was afforded a VA examination, at 
which time he stated that he had not sought treatment for his 
right knee condition since service.  At the time of 
examination he complained of pain, difficulty climbing 
stairs, swelling, and giving way.  The veteran also indicated 
that he had quit his job because of difficulty associated 
with his right knee disability.  

Clinical evaluation revealed swelling, mild varus deformity, 
tenderness, instability, and crepitus.  There was no evidence 
of effusion.  The examiner noted that the veteran had a limp 
and was not able to perform deep knee bends.  He had range of 
motion on flexion to 80 degrees with pain.  He was only able 
to extend his knee to 20 degrees, also with pain.  X-rays of 
his right knee revealed no bone or joint abnormalities.  The 
veteran was diagnosed with significant residuals of a right 
knee injury, with anterior cruciate ligament deficiency.  

VA outpatient treatment records indicate that the veteran 
suffered from continued instability, and underwent a "Slocum 
procedure" in November 1995 to correct it.  In March 1996 
the veteran was able to return to gainful employment.

The veteran continued to complain of pain, instability, and 
swelling from March to May 1997.

In August 1998 the veteran was afforded another VA 
examination, at which time he complained of left knee and low 
back pain.  The veteran reported that he had not undergone 
any recent treatment, because it was not helpful.  He 
indicated that he was forced to sit down at work, and had 
missed approximately one month of work in the year preceding 
examination.  

Clinical evaluation revealed slight atrophy in the 
quadriceps, trace pretibial edema below the knee, and 
decreased stability.  There was no evidence of swelling, 
tenderness, or deformity at the time.  The veteran had range 
of motion to 10 degrees on extension and to 67 degrees on 
flexion.  The examiner noted that the veteran ambulated with 
a cane and a limp.  It was further noted that the veteran did 
not describe any locking of the knee.  X-rays of the 
veteran's right knee were normal.  

The examiner diagnosed the veteran with remote injury of the 
right knee, resulting in instability of the knee and 
chondromalacia of the right patella.  In the discussion 
accompanying the diagnosis, the examiner commented that the 
functional loss in the right knee was significant.  In 
addition, the examiner noted weakened movements and easy 
fatigability.  

Dr. MDR referred the veteran to Dr. GRB for evaluation of his 
service-connected right knee disability in March 1999.  
Examination by Dr. GRB in April 1999 noted range of motion on 
flexion to 30 degrees.  The veteran had a positive Lachman's 
sign, and the examiner noted that there appeared to be 
subluxation of the medial femoral condyle and medial tibial 
plateau anteriorly on the tibia.  X-rays were unremarkable, 
and the veteran's neurovascular system was intact.  The 
veteran was diagnosed with an anterior cruciate ligament 
tear, with chronic medial instability of the right knee.  Dr. 
GRB also diagnosed possible posterior cruciate ligament 
injury with anterior medical rotatory subluxation.  

Another VA examination was performed in August 2001, at which 
time the veteran continued to complain of pain, giving way, 
and swelling.  He reported being unable to climb stairs and 
having to use a cane and brace to ambulate.  

Examination revealed a limp, atrophy, and a 20-centimeter 
sigmoid scar.  There was marked and significant medial 
instability, with positive anterior drawer sign and plus-
three knee jerks.  The veteran had range of motion to 0 
degrees on extension, with discomfort, and flexion to 110 
degrees, with pain.  There was no evidence of effusion.  X-
rays taken the day of examination revealed good joint spaces, 
with beginning osteophyte formation and signs of degenerative 
joint disease minimally at the lateral border of the proximal 
tibia.  


The veteran was diagnosed with significant right knee 
instability and disability.  The examiner noted that the 
veteran had range of motion which was obviously limited by 
pain, with atrophy and noticeable weakness.  It was further 
noted that the veteran had significant functional limitation 
due to disability and pain.  

Treatment records received from the Tallassee Family Care 
Center, dated in May 2002, indicated severe right knee 
instability with plus-two Lachman's anteriorly.  It was also 
noted that the veteran had plus-three anterior drawer signs, 
and instability with valgus stress medially.  He had range of 
motion to 30 degrees on flexion and to 10 degrees on 
extension.  There was no evidence of tenderness or effusion.  

The veteran was diagnosed with right knee chronic anterior 
cruciate ligament and medial collateral ligament deficiency.  

In June 2002 the veteran presented for a Travel Board hearing 
before the undersigned Member of the Board at the RO.  The 
veteran and his wife testified that he continued to suffer 
from pain, instability, swelling, atrophy, and cramping in 
his calf and foot.  The veteran indicated that he was 
currently fully employed and, therefore, he wished to 
withdraw his claim of entitlement to TDIU.  While he 
indicated he was able to drive, the veteran's wife reported 
that he has to stop frequently, and that his calf and foot 
cramp.  The testimony also indicated that both VA and private 
doctors have recommended reconstruction of the veteran's 
service-connected right knee, or knee replacement.  

II.  Analysis

A.  Preliminary Matters

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court of Appeals for 
Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").


Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether further remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of various items 
of correspondence, and the SOC and SSOC's provided by the RO 
in September 1995, April 1996, September 1998, May 2000, and 
January 2002, plus the previous remands by the Board in 
October 1997 and February 1999, the veteran has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claim.  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).

B.  Discussion

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2001).  Separate diagnostic codes identify various 
disabilities.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, 
impairment of the knee with severe recurrent subluxation or 
lateral instability is assigned an evaluation of 30 percent; 
20 percent is assigned for moderate recurrent subluxation or 
lateral instability; and 10 percent is assigned for slight 
recurrent subluxation or lateral instability.  

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6 (2001).  It 
should also be noted that use of descriptive terminology such 
as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a) (West 1991); 38 C.F.R. §§ 4.2, 4.6 (2001). 

In the present case, the veteran's service-connected right 
knee disability is currently evaluated as 30 percent 
disabling pursuant to 38 C.F.R. § 4.71a, DC 5257.  

The Board has considered whether the veteran would be more 
adequately evaluated pursuant to another diagnostic code.  
More specifically, the Board has considered the potential 
application of 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
(arthritis), 5260, and 5261 (limitation of motion).  

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2001); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban, 6 Vet. App. at 262.  

The Board recognizes that, in VAOPGCPREC 23-97 (July 1, 
1997), it was held that when a claimant has a disability 
rating under DC 5257 for instability of the knee, and there 
is limitation of motion severe enough to warrant a zero 
percent rating under 38 C.F.R. § 4.71a, DC 5260 or 5261, a 
separate rating is available.  

Arthritis is evaluated under Diagnostic Code 5003.  Pursuant 
to that code, arthritis, when established by X-ray evidence, 
is to be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint(s) 
involved.  

Under DC 5260, leg motion limited on flexion to 15 degrees 
warrants a 30 percent evaluation; limitation to 30 degrees 
warrants 20 percent; limitation to 45 degrees warrants 10 
percent; and limitation to 60 degrees is noncompensable (zero 
percent).  In the present case, the veteran demonstrated 
range of motion on flexion to 80 degrees during his June 1995 
VA examination, to 67 degrees in August 1998, and to 110 
degrees during his 2001 VA examination.  However, Dr. GRB and 
a private physician at the Tallassee Family Care Center 
indicated that the veteran had flexion to only 30 degrees.  

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based 
upon limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).  

Although the 2001 VA examiner noted flexion to 110 degrees, 
he commented that the veteran had significant functional 
limitation due to disability and pain.  Previous VA examiners 
also noted significant functional limitation due to weakness 
and fatigability.  


With full consideration of the reasonable-doubt/benefit-of-
the-doubt doctrine, and considering the veteran's additional 
functional limitation, the Board finds that the evidence 
regarding his limitation of motion during flare-ups of pain, 
with associated swelling, is at least in equipoise as to 
whether the additional symptomatology would warrant a 20 
percent evaluation for limitation of motion to 30 degrees 
under DC 5260.  See 38 C.F.R. §§ 3.102, 4.3 (2001); see also 
DeLuca, supra.  

Diagnostic Code 5261 pertains to limitation of motion on leg 
extension.  Under this code, limitation on extension to 45 
degrees warrants a 50 percent evaluation; limitation to 30 
degrees warrants 40 percent; limitation to 20 degrees 
warrants 30 percent; limitation to 15 degrees warrants 20 
percent; limitation to 10 degrees warrants 10 percent; and 
limitation to 5 degrees is noncompensable.  The competent 
medical evidence of record indicates that the veteran is 
essentially incapable of fully extending his service-
connected right knee.  In 1995, he was limited to 20 degrees 
on extension.  However, more recent physical examinations 
revealed range of motion on extension to 10 degrees.  
Although the August 2001 VA examination indicated full 
extension, the examiner specifically noted that such was only 
accomplished with discomfort and noticeable weakness.  In 
addition, as noted above, the August 2001 VA examiner also 
specifically noted that the veteran had significant 
functional limitation due to pain.  

The medical evidence of record regarding the veteran's 
limitation of motion on extension, with functional loss 
during flare-ups of pain, appears to be in relative 
equipoise.  Therefore, the Board finds that the veteran's 
service-connected right knee disability would, if 
independently rated, warrant an evaluation of 10 percent 
under DC 5261.  See 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.41; see 
also Peyton, supra.

While the veteran, whose service-connected right knee 
disability is currently evaluated as 30 percent under DC 5257 
for instability, is entitled to a separate evaluation for 
limitation of motion, the Board finds that evaluation under 
both Codes 5260 and 5261 would constitute pyramiding.  38 
C.F.R. 4.14; Esteban, supra.  Therefore, only the higher 
evaluation of 20 percent for limitation of motion on 
extension will be assigned.  

Ankylosis of the knee is evaluated under 38 C.F.R. § 4.71a, 
DC 5256 (2001).  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995), citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th 
ed. 1994) at 86; see also Lewis v. Derwinski, 3 Vet. App. 259 
(1992).  The veteran does not contend, nor does the medical 
record demonstrate, that ankylosis of the knee is present.  
There is no medical evidence that the veteran's knee is 
ankylosed.  Specifically, the veteran does not assert, nor is 
there any evidence that his knee is immobile or consolidated.  
Evaluation of the veteran's disability under DC 5256 is 
accordingly not warranted.  

In August 2001 the examiner noted a 20-centimenter sigmoid 
scar on the veteran's service-connected right knee.  The 
competent medical evidence of record does not indicate. and 
the veteran does not appear to contend, that this scar is 
tender or painful such as would render evaluation under 
38 C.F.R. § 4.118, DC 7804, appropriate.  

The Board further notes that the Court has addressed the 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, supra, as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.  

In view of the Court's holding in Fenderson, the Board has 
considered whether the veteran was entitled to "staged" 
ratings for his service-connected right knee disability, as 
the Court indicated can be done in this type of case.  First, 
with regard to the 30 percent rating assigned by the RO from 
May 1995, upon reviewing the longitudinal record in this 
case, we find that, at no time since the filing of the 
veteran's claim for service connection has the component of 
his right knee disability rated under DC 5257 been more 
disabling than that level.  Second, as to the 20 percent 
rating assigned in the present decision for the component of 
his right knee disability rated under 5260, the Board defers 
to the RO to assign an appropriate effective date, with 
consideration of the Fenderson precedent.

The Board further notes that the RO, in the June 2000 SSOC, 
concluded that an extraschedular evaluation was considered 
but not warranted for the veteran's service-connected right 
knee disability.  The veteran was provided with a copy of the 
appropriate regulation, 38 C.F.R. § 3.321(b).  

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996); see 
also VAOPGCPREC 6-96.  As noted above, the RO has addressed 
the matter of the assignment of an extraschedular rating.  
The Board will, accordingly, consider the provisions of 38 
C.F.R. § 3.321(b)(1).  See Bernard v. Brown, 4 Vet. App. 384 
(1993) (when the Board addresses in its decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice to 
respond and, if not, whether he has been prejudiced thereby).  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2001).

The veteran has not identified any factors that may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization so as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

The facts of this case do not show that the veteran's right 
knee disability results in marked interference with his 
employment, or that it requires frequent periods of 
hospitalization.  In fact, there is no indication that the 
veteran has been hospitalized at any time for his service-
connected condition other than for an arthroscopy in service 
and a Slocum procedure in 1995.  By the veteran's own 
testimony, he is currently employed as a welder.  In fact, 
the veteran testified that his employer has made 
accommodations, such as providing him with a chair from which 
to weld.  The competent evidence of record does not indicate, 
and the veteran does not appear to contend, that his service-
connected right knee disability requires frequent or 
prolonged absences from his job.  

The veteran's complaints consist of pain, swelling, 
instability, and fatigability, all of which are contemplated 
by the regular schedular criteria.  The evidence of record 
does not reflect any factor which takes the veteran outside 
of the norm, or which presents an exceptional or unusual 
disability picture.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

Inasmuch as there is no indication that the veteran's 
service-connected right knee disability has had marked 
interference with employment or required frequent or 
prolonged periods of hospitalization, the Board finds that 
this case does not warrant the application of extraschedular 
criteria pursuant to 38 C.F.R. § 3.321.  

Therefore, and for the reasons discussed above, the Board 
finds that the veteran's service-connected right knee 
disability warrants no more than the previously assigned 30 
percent evaluation under Diagnostic Code 5257, and 20 percent 
evaluation, granted in this decision, under Diagnostic Code 
5260.  


ORDER

In addition to his previously assigned disability evaluation 
of 30 percent under Diagnostic Code 5257, the veteran is 
entitled to a separate evaluation of 20 percent under 
Diagnostic Code 5260, for his service-connected disability of 
the right knee.  The appeal is granted, subject to the 
statutes and regulations governing the payment of monetary 
benefits.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

